Title: To George Washington from William Sharpe, 9 February 1781
From: Sharpe, William
To: Washington, George


                        
                            
                                c.9 February 1781
                            
                        
                        Winsborrough is about 45 miles from Cambden nearly in a line from Cambden to ninety-six.
                        The cross roads where Lord Cornwallis detached Lieut. Colo. Tarleton to beat up Morgans quarters is near the
                            head of Fishing Creek & about 20 miles west of Winsborrough.
                        Grindels ford on packelet where Genl Morgan had encamped several days is about 30 miles distant, and a little
                            to the west of south from the cross roads and about a mile below the junction of Lawsons fork with the north fork of
                            packelet.
                        The Cowpens is about 15 miles from Grindels ford—on the high lands between packelet and broad river at the
                            sources of Buck Creek, of packelet & Luck Creek, of Broad River and within 3 miles of the
                            boundary line between No. and So. Carolina.
                        The Cowpens is about 25 miles distant and a little to the east of South from Kings Mountain.
                        From Genl Greene’s head quarters to the Cowpens, at least 120 miles—So. Wt direction.
                        
                            Wm Sharpe
                        
                        
                            Genl Morgans Camp near Cain Creek is about eight miles west of Kings Mountain.
                        

                    